Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION
Priority
	The claimed invention, the non-provisional application (16/798,210) claims a benefit of a provisional application (62/809,231). However, the provisional application does not provide corresponding written description for the claimed invention. Therefore the benefit of the provisional application is NOT granted and the filing date of the non-provisional application (02/21/2020) is considered as the effective date for the claimed invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: maintaining, by a third-party component … receiving, by the third-party component … determining, by the third-party component … receiving, by the third-party component … determining, by the third-party component … performing, by the third-party component in claims 1, 4-5, 7, and 20. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 4-5, 7, and 20 recite “maintaining, by a third-party component … receiving, by the third-party component … determining, by the third-party component … receiving, by the third-party component … determining, by the third-party component … performing, by the third-party component”. The limitations invoke 112f claim interpretation. However, the specification fail to provide the written description for the corresponding sufficient hardware structure for “a/the third-party component”. Dependent claims fail to cure the deficiencies and thus are rejected for the same reason.


Claims 1-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 4-5, 7, and 20 recite “a/the third-party component”. It is not clear what the two primary parties are and thus it is unclear what “a/the third-party component” means (a party rather than the two primary parties). For examining purposes, it is interpreted to be “a component”. Dependent claims fail to cure the deficiencies and thus are rejected for the same reason.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 12 recites “wherein the copy of the second network packet comprises one or more of a number of packets, an application, a bandwidth, and a type of transmitted information”. It is unclear how a singular packet (second network packet) can comprise a number of packets. For examining purposes, it is interpreted to be “wherein the copy of the second network packet comprises one of a number of packets”.


Claims 1-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim limitations maintaining, by a third-party component … receiving, by the third-party component … determining, by the third-party component … receiving, by the third-party component … determining, by the third-party component … performing, by the third-party component in claims 1, 4-5, 7, and 20 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. After reviewing the specification there appears to be no corresponding sufficient hardware structure for “a/the third-party component”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The dependent claims fail to cure the deficiencies and thus are rejected for the same reason.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 12-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WU (US 2016/0020993 A1).
Per claims 1, 13, and 20, WU teaches “A method (¶ [0039], Control unit 24 may include processing and memory circuits) for providing traffic visibility in a network, comprising: [Comment: intended use] (¶ [0004-0007], It can be difficult or impossible to configure the switches of one vendor using the equipment of another vendor. This is because the switch equipment of one vendor may use a different operating system and set of control procedures than the switch equipment of another vendor. To address the challenges associated, with controlling different types of switch platforms, cross-platform protocols have been developed. These protocols allow centralized control of otherwise incompatible switches … it is possible for a single controller to control switch equipment that might otherwise be incompatible. It can be challenging for a controller to efficiently control a network of switches… It would therefore be desirable to provide the controller with improved network debugging capabilities) maintaining, by a third-party component in communication with a network component, a rule table comprising a first rule with a first plurality of identifiers and a first action for deriving a first network packet characteristic, (¶ [0009-0010], ¶ [0048], The switches may add the debug table entries to debug tables implemented on the switches … The debug table entries may include matching information (sometimes referred to herein as matching fields or header fields) and corresponding action fields that instruct the switch to perform a desired action when a network packet matches on the corresponding matching field. The flow table may have entries with action fields associated with performing network forwarding operations (e.g., for implementing desired network policies) … when, a network packet is received at a switch and matches on debug table entries in a debug table implemented on the switch, the switch may increment one or more associated counters on that switch and may, if desired, transmit the matching packet to the controller; The header fields in header 70 (and the corresponding fields in each incoming packet) may include the following fields: … Ethernet source address, Ethernet destination address, Ethernet type, … IP source address, IP destination address, IP protocol, IP ToS (type of service) bits, Transport source port/Internet. Control Message Protocol (ICMP) Type (sometimes referred to as source TCP port), and Transport destination port/ICMP Cods (sometimes referred to as destination TCP port). Other fields may be used if desired. For example, a network protocol field and a protocol port field may be used) [Comment: the fields/entries are the rules of identifiers.] wherein the third-party component and the network component are located at an edge of the network; (Fig.6, ¶ [0060], ¶ [0064], Network 100 … switches E1, E2, E3, E4, and E5 are edge switches; Switch 130 may, for example, be an edge switch such as edge switch E1, E2, E3, or E4 of FIG. 6… Switch 130 may include debugging tables) receiving, by the third-party component from the network component, a copy of a first network packet with a second plurality of identifiers; determining, by the third-party component, that the second plurality of identifiers matches the first plurality of identifiers; (Fig.6, ¶ [0076], ¶ [0013], packets from source end host EH1 to destination end host EH2 through switches E1, C3, and E2; he switch to increment a first counter in response to receiving a first network packet that matches the broad debug table entry) [Comment: the edge switch E2 receive a packet from the edge switch E1; E1 and E2 are respectively “network component” and “third party component”.] in response to the second plurality of identifiers matching the first plurality of identifiers, determining a second rule of the rule table that comprises a second action for deriving a second network packet characteristic; (¶ [0084-0085], ¶ [0066-0069], ¶ [0082], Debug table entries implemented on the switches in network 100 may have corresponding priority fields that indicate a priority for matching the entries to network packets. For example, two debug table entries that match on the header fields of the same network packet may have two different corresponding action fields. In this case, the action of the debug table entry having the higher priority (e.g., as indicated by a priority field in the debug table entries) may be performed … the packet received at step 212 may have a source MAC address MACEH1 and a destination MAC address MACEH2 … the narrower debug table entry may match on network packets …The generated narrower debug table entry may have an action field that instructs the switch to increment a second counter 88 when a received network packet matches the narrower debug table entry; Debug tables on switch 130 may include flow table entries that match network packets received from flow table 80 …where the action field of the debug table entries specify that one or more of counters 88 are to be incremented and/or that direct switch 130 to forward the received network packet …; controller 18 may provide the broad debug table entry to switch E1. The broad debug table entry may have an action field that forwards matching packets to controller 18 and that Increments a corresponding counter 88 on that switch for each matching network packet that is received and that forwards the matching packet to the controller. For example, the broad debug table entry may match on all incoming network packets and may forward all received packets to the controller (e.g., the broad debug table entry may have completely wildcarded fields and an action field to increment a corresponding counter 88 and to send the matching packet to controller 18)) [Comment: the first action and the second action can be broad-entry action(s) and/or narrow-entry action(s).] receiving, by the third-party component from the network component, a copy of a second network packet with a third plurality of identifiers; determining, by the third-party component, that the third plurality of identifiers matches the first plurality of identifiers; in response to the third plurality of identifiers matching the first plurality of identifiers, identifying the second rule of the rule table; and performing, by the third-party component, the second action of the second rule to derive the second network packet characteristic based on the copy of the second network packet” (¶ [0086-0088], the selected switch (e.g., after implementing the broad debug table entry and the narrower debug table entry with higher priority than the broad debug table entry) may receive a second network packet. If the second network packet matches the narrower debug table entry implemented on the selected switch (e.g., if the second packet has the same headers and was received over the same switch port as the first packet), processing may proceed to step 220 as shown by path 218. At step 220, the selected switch may Increment the second, counter associated with the narrower debug table entry…If the second packet received at step 216 only matches the broad debug table entry (but does not match the narrower debug table entry), processing may proceed to step 226 as shown by path 224. At step 226, the selected switch may forward the packet to controller 18 and increment the first counter (e.g., according to the action field of the broad debug table entry)… if a source address field is the same between the first and second packets). 

Per claims 2 and 14, Wu further teaches “wherein each of the first, second, and third pluralities of identifiers comprises a source internet protocol (IP) address and a destination IP address” (¶ [0009-0010], ¶ [0048], ¶ [0096], ¶ [0104], ¶ [0107], The switches may add the debug table entries to debug tables implemented on the switches … The debug table entries may include matching information (sometimes referred to herein as matching fields or header fields) and corresponding action fields that instruct the switch to perform a desired action when a network packet matches on the corresponding matching field; The header fields in header 70 (and the corresponding fields in each incoming packet) may include the following fields: … IP source address, IP destination address; debug table entry may have the source IP address field; the first narrower debug table entry that matches on IP addresses IP0-IP50 …the second narrower debug table entry that matches on IP addresses IP51-IP10; broad debug table entry 300 may match all incoming packets (e.g., all source and destination IP and MAC addresses). 

Per claims 3 and 15, Wu further teaches “wherein each of the first, second, and third pluralities of identifiers further comprises one or more of a protocol identification number, a source port number, and a destination port number” (¶ [0009-0010], ¶ [0048], The switches may add the debug table entries to debug tables implemented on the switches … The debug table entries may include matching information (sometimes referred to herein as matching fields or header fields) and corresponding action fields that instruct the switch to perform a desired action when a network packet matches on the corresponding matching field; The header fields in header 70 (and the corresponding fields in each incoming packet) may include the following fields: … Ethernet type, … IP protocol, … Transport source port/Internet. Control Message Protocol (ICMP) Type (sometimes referred to as source TCP port), and Transport destination port/ICMP Cods (sometimes referred to as destination TCP port). Other fields may be used if desired. For example, a network protocol field and a protocol port field may be used). 

Per claims 4 and 16, Wu further teaches “wherein the rule table comprises a third rule with a source IP address, a destination IP address, and a third action for deriving a third network characteristic, and further comprising: in response to the source IP address and the destination IP address of the copy of the second network packet matching the source IP address and the destination IP address of the third rule, (¶ [0009-0010], ¶ [0048], ¶ [0096], ¶ [0104], ¶ [0107], The switches may add the debug table entries to debug tables implemented on the switches … The debug table entries may include matching information (sometimes referred to herein as matching fields or header fields) and corresponding action fields that instruct the switch to perform a desired action when a network packet matches on the corresponding matching field; The header fields in header 70 (and the corresponding fields in each incoming packet) may include the following fields: … IP source address, IP destination address; debug table entry may have the source IP address field; the first narrower debug table entry that matches on IP addresses IP0-IP50 …the second narrower debug table entry that matches on IP addresses IP51-IP10; broad debug table entry 300 may match all incoming packets (e.g., all source and destination IP and MAC addresses) identifying the third rule of the rule table; and determining, by the third-party component, that the second rule has a priority over the third rule” (¶ [0084], ¶ [0086], ¶ [0103], Debug table entries implemented on the switches in network 100 may have corresponding priority fields that indicate a priority for matching the entries to network packets. For example, two debug table entries that match on the header fields of the same network packet may have two different corresponding action fields. In this case, the action of the debug table entry having the higher priority (e.g., as indicated by a priority field in the debug table entries) may be performed; the selected switch (e.g., after implementing the broad debug table entry and the narrower debug table entry with higher priority than the broad debug table entry) may receive a second network packet; The first and second narrower debug table entries may be provided with a higher priority than the broad debug table entry and may increment respective counters 88 (e.g., second and third counters) when a received packet matches the associated narrower debug table entry (e.g., a higher priority than the low priority set at step 250)). 

Per claims 6 and 18, Wu further teaches “wherein the determining the second rule comprises creating the second rule of the rule table to include the source IP address and the destination IP address of the copy of the first network packet such that the source IP address and the destination IP address of the second rule matches the source IP address and the destination IP address of the copy of the first network packet” (¶ [0009-0010], ¶ [0048], ¶ [0096], ¶ [0104], ¶ [0107], The switches may add the debug table entries to debug tables implemented on the switches … The debug table entries may include matching information (sometimes referred to herein as matching fields or header fields) and corresponding action fields that instruct the switch to perform a desired action when a network packet matches on the corresponding matching field; The header fields in header 70 (and the corresponding fields in each incoming packet) may include the following fields: … IP source address, IP destination address; debug table entry may have the source IP address field; the first narrower debug table entry that matches on IP addresses IP0-IP50 …the second narrower debug table entry that matches on IP addresses IP51-IP10; broad debug table entry 300 may match all incoming packets (e.g., all source and destination IP and MAC addresses).

Per claim 12, Wu further teaches “wherein the copy of the second network packet comprises one or more of a number of packets, an application, a bandwidth, and a type of transmitted information” (¶ [0009-0010], ¶ [0048], The switches may add the debug table entries to debug tables implemented on the switches … The debug table entries may include matching information (sometimes referred to herein as matching fields or header fields) and corresponding action fields that instruct the switch to perform a desired action when a network packet matches on the corresponding matching field; The header fields in header 70 (and the corresponding fields in each incoming packet) may include the following fields: … Ethernet type  … IP ToS (type of service) bits, … Control Message Protocol (ICMP) Type).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2016/0020993 A1), in view of SPEICHER (US 2015/0257159 A1).
Per claims 5 and 17, WU further teaches “wherein the rule table comprises a default rule with a third action for deriving a third network characteristic, and further comprising: receiving, by the third-party component from the network component, a copy of a third network packet that comprises a source IP address and a destination IP address; (¶ [0048], ¶ [0107], The header fields in header 70 (and the corresponding fields in each incoming packet) may include the following fields: … IP source address, IP destination address; broad debug table entry 300 may match all incoming packets (e.g., all source and destination IP and MAC addresses, etc.)) … and performing, by the third-party component, the third action to derive the third network packet characteristic based on the copy of the second network packet” (¶ [0009-0010]; The switches may add the debug table entries to debug tables implemented on the switches … The debug table entries may include matching information (sometimes referred to herein as matching fields or header fields) and corresponding action fields that instruct the switch to perform a desired action when a network packet matches on the corresponding matching field. The flow table may have entries with action fields associated with performing network forwarding operations (e.g., for implementing desired network policies) … when, a network packet is received at a switch and matches on debug table entries in a debug table implemented on the switch, the switch may increment one or more associated counters on that switch and may, if desired, transmit the matching packet to the controller). 
However, WU does not teach performing a default rule/action when there is no match of header fields/identifiers, namely “determining, by the third-party component, that the source IP address or the destination IP address of the first network packet is different from the source IP address or the destination IP address of the first and second rules; in response to the source IP address or the destination IP address of the copy of the third network packet being different from the source IP address or the destination IP address of the first and second rules, identifying a default rule of the rule table”.
In analogous teaching, SPEICHER teaches performing a default rule/action on a packet when the packet (header) does not match (different) identifiers/tuples of rules (¶ [0057], Bearer Sorter 206 can determine the destination port, destination IP and protocol type of the outgoing packet. In step 406, Bearer Sorter 206 can determine whether the destination port, destination IP and protocol type match an entry in Reflective Bearer List 212. If there is a matching 3-tuple detected in the Bearer List 212 (i.e., there is a 3-tuple with the same port, IP and protocol type), Bearer Sorter 206 can send, in step 408, the outgoing packet using the EPS bearer identified by the EPS Bearer ID associated with the matching 3-tuple. On the other hand, if there is no matching 3-tuple detected, Bearer Sorter 206 can process the outgoing packet according to a default set of rules). 
Thus, given the teaching of SPEICHER, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of performing a default rule/action on a packet for no matching of rules of SPEICHER into performing actions on a packet according to rules of WU. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of performing a default rule/action on a packet for no matching of rules as taught by SPEICHER into another known method of performing actions on a packet according to rules as taught by WU to yield predictable and reasonably successful results, especially given that SPEICHER and WU are in the same field of endeavor of performing an action on a packet based on rule matching of a header of the packet (KSR MPEP 2143).

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2016/0020993 A1), in view of XU (US 2018/0152385 A1).
Per claims 7 and 19, WU further teaches “receiving, by the third-party component, the second action for the second rule after creating the first rule” (¶ [0084-0085], ¶ [0066-0069], ¶ [0082], Debug table entries implemented on the switches in network 100 may have corresponding priority fields that indicate a priority for matching the entries to network packets. For example, two debug table entries that match on the header fields of the same network packet may have two different corresponding action fields. In this case, the action of the debug table entry having the higher priority (e.g., as indicated by a priority field in the debug table entries) may be performed … the packet received at step 212 may have a source MAC address MACEH1 and a destination MAC address MACEH2 … the narrower debug table entry may match on network packets …The generated narrower debug table entry may have an action field that instructs the switch to increment a second counter 88 when a received network packet matches the narrower debug table entry; Debug tables on switch 130 may include flow table entries that match network packets received from flow table 80 …where the action field of the debug table entries specify that one or more of counters 88 are to be incremented and/or that direct switch 130 to forward the received network packet …; controller 18 may provide the broad debug table entry to switch E1. The broad debug table entry may have an action field that forwards matching packets to controller 18 and that Increments a corresponding counter 88 on that switch for each matching network packet that is received and that forwards the matching packet to the controller. For example, the broad debug table entry may match on all incoming network packets and may forward all received packets to the controller (e.g., the broad debug table entry may have completely wildcarded fields and an action field to increment a corresponding counter 88 and to send the matching packet to controller 18)).
WU further teaches the actions include the switch forwarding the packet. Since the packet can be successfully transmitted, it has to be via “a configured port”. Therefore WU implies “wherein each of the first and second actions comprises one or more of determining a first type of metadata, determining a second type of metadata, determining a running application, determining a throughput of the network, determining a quality of the network, determining a quality of service, dropping of the second network packet, and forwarding the second network packet to a configured port”.
In analogous teaching, XU explicitly teaches matching header fields (identifiers) of a packet to a rule in a rule table to determine an action to perform and the action includes dropping a packet (¶ [0019-0020], ¶ [0001], As illustrated in FIG. 1, packet classification may be, for example, to determine a rule matching a to-be-classified packet 120 from a rule set 110 containing many rules. Table 1 shows an example structure of a rule for packet classification. TABLE 1 Rule for Packet Classification Rule Source Destination Source Destination ID IP IP Port Port Action 001 0.0.0.0/0 10.0.8.28/32 80 0~65535 Drop. The above table 1 illustrates part of fields included in a rule, and the rule may also include other information (such as priority of a rule). If field in the to-be-classified packet 120 matches the corresponding field in the above table 1, it means that the packet 120 matches the rule in the table 1. For example, if the source IP, the destination IP, the source port and the destination port included in the packet 120 matches the corresponding field in the rule with a Rule ID 001 (also termed as Rule 001), then the Rule 001 is determined as a rule matching the packet 120, and the packet 120 may be processed according to an action “Drop” specified in the Rule 001, that is, the packet 120 will be dropped; When a network device receives a packet, it may look up a rule set which matches the packet according to a classification process defined by the decision tree, and process the packet according to an action specified by a rule, such as dropping and forwarding the packet).
Thus, given the teaching of XU, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of performing an action of dropping a packet for matching identifiers of a rule of XU into performing an action for a packet for matching identifiers of a rule of WU, such that an action, dropping a packet, would be performed when a packet matches identifiers of a rule. One of ordinary skill in the art would have been motivated to do so because XU recognizes that it would have been advantageous to classify a packet according to a rule (¶ [0001], Packet classification may include acquiring a rule which matches a specific field in the header of a packet according to a preset classification process, and performing an action specified by the acquired rule. Such packet classification may be used for various kinds of applications provided by network devices, such as access control, flow control, load balancing, and intrusion detection. Packet classification may base on a decision tree data structure. When a network device receives a packet, it may look up a rule set which matches the packet according to a classification process defined by the decision tree, and process the packet according to an action specified by a rule, such as dropping and forwarding the packet). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of performing an action of dropping a packet for matching identifiers of a rule as taught by XU into another known method of performing an action for a packet for matching identifiers of a rule as taught by WU to yield predictable and reasonably successful results, especially given that XU and WU are in the same field of endeavor of performing an action for a packet based on matching header fields of the packet to identifiers of a rule (KSR MPEP 2143).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2016/0020993 A1), in view of LIU (US 2010/0130170 A1).
Per claim 8, WU does not teach “further comprising: receiving at least one of the first rule and the second rule from a network provider”.
In analogous teaching, LIU teaches receiving rules from a network provider (¶ [0084], At 1102, a set of policies can be downloaded during setup. As an example, a configuration including one or more routing policies can be received, for example, from a service provider network, during a setup procedure when a FAP is installed).
Thus, given the teaching of LIU, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of receiving rules from a network provider of LIU into rules for matching packets to perform actions of WU, such that rules for matching packets to perform actions for the packets would be received from a network provider. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of receiving rules from a network provider as taught by LIU into another known method of using rules for matching packets to perform actions as taught by WU to yield predictable and reasonably successful results (KSR MPEP 2143).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2016/0020993 A1), in view of CLEMONS (US 9,930,012 B1).
Per claim 9, WU teaches determining a plurality of packet characteristics for packets based on headers of the packets to perform actions on the packets (¶ [0009-0010], ¶ [0048], The switches may add the debug table entries to debug tables implemented on the switches … The debug table entries may include matching information (sometimes referred to herein as matching fields or header fields) and corresponding action fields that instruct the switch to perform a desired action when a network packet matches on the corresponding matching field; The header fields in header 70 (and the corresponding fields in each incoming packet) may include the following fields: … Ethernet source address, Ethernet destination address, Ethernet type, … IP source address, IP destination address, IP protocol, IP ToS (type of service) bits, Transport source port/Internet. Control Message Protocol (ICMP) Type (sometimes referred to as source TCP port), and Transport destination port/ICMP Cods (sometimes referred to as destination TCP port). Other fields may be used if desired. For example, a network protocol field and a protocol port field may be used). Although WU discloses various characteristics including a source address, WU does not teach the characteristics comprising “wherein each of the first and second network packet characteristics comprises one or more of a user device identifier, a degree of network throughput, and a degree of network quality”.
In analogous teaching, CLEMONS teaches that characteristics of a packet not only include a source address, but also a source/user device identifier (Claims 4-5; Col.2, Ln.62-66; Col.7, Ln.3-18; determining, by the first delivery node, the risk level for the second data packet based upon a set of one or more characteristics of the second data packet, upon the first delivery node receiving the second data packet from the user node via the public network; wherein a characteristic of the data packet is selected from the group consisting of: a source device identifier, a source user, a source device address, a source geographic location, a malicious code indicator, and a computing service request; A number of requests (e.g., requests for services) can be generated by a number of users…A request can include packets…; a user can send a number of illegitimate requests from the computing devices 208-2 and 208-5…The node 210-11 can analyze the request (e.g., an access profile corresponding to the request) to determine whether the request is an illegitimate request. Illegitimate requests can be dropped (e.g., filtered) by the node 210-11 based on a determination that the request is illegitimate…).
Thus, given the teaching of CLEMONS, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a packet characteristic comprising a user device identifier of CLEMONS into performing an action for determining a packet characteristic, such that an action for a packet characteristic would be performed wherein the characteristic comprises a user device identifier. One of ordinary skill in the art would have been motivated to do so because CLEMONS recognizes that it would have been advantageous to detect illegitimate user requests based on packet characteristics such as a user device identifier (Claims 4-5; Col.2, Ln.62-66; Col.7, Ln.3-18; determining, by the first delivery node, the risk level for the second data packet based upon a set of one or more characteristics of the second data packet, upon the first delivery node receiving the second data packet from the user node via the public network; wherein a characteristic of the data packet is selected from the group consisting of: a source device identifier, a source user, a source device address, a source geographic location, a malicious code indicator, and a computing service request; A number of requests (e.g., requests for services) can be generated by a number of users…A request can include packets…; a user can send a number of illegitimate requests from the computing devices 208-2 and 208-5…The node 210-11 can analyze the request (e.g., an access profile corresponding to the request) to determine whether the request is an illegitimate request. Illegitimate requests can be dropped (e.g., filtered) by the node 210-11 based on a determination that the request is illegitimate…). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known packet characteristic (a source/user device identifier) as taught by CLEMONS into another known method of performing an action for determining a packet characteristic as taught by WU to yield predictable and reasonably successful results, especially given that CLIMONS and WU both recognize that packet characteristics include a source address (KSR MPEP 2143).

Per claim 10, WU further teaches “wherein the first network packet characteristic is different from the second network packet characteristic” (¶ [0084], ¶ [0086-0087], Debug table entries implemented on the switches in network 100 may have corresponding priority fields that indicate a priority for matching the entries to network packets. For example, two debug table entries that match on the header fields of the same network packet may have two different corresponding action fields. In this case, the action of the debug table entry having the higher priority (e.g., as indicated by a priority field in the debug table entries) may be performed; If the second network packet matches the narrower debug table entry implemented on the selected switch (e.g., if the second packet has the same headers and was received over the same switch port as the first packet) … If the second packet received at step 216 only matches the broad debug table entry (but does not match the narrower debug table entry)).

Per claim 11, WU further teaches “wherein the first network packet characteristic is the same as the second network packet characteristic” (¶ [0084], ¶ [0086-0087], Debug table entries implemented on the switches in network 100 may have corresponding priority fields that indicate a priority for matching the entries to network packets. For example, two debug table entries that match on the header fields of the same network packet may have two different corresponding action fields. In this case, the action of the debug table entry having the higher priority (e.g., as indicated by a priority field in the debug table entries) may be performed; If the second network packet matches the narrower debug table entry implemented on the selected switch (e.g., if the second packet has the same headers and was received over the same switch port as the first packet) … If the second packet received at step 216 only matches the broad debug table entry (but does not match the narrower debug table entry)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KINI (US 2013/0003607 A1) discloses a first edge component receiving a packet from a second edge component and processing the packet based on a rule (Fig.1, 4A-4C, ¶ [0034], ¶ [0039-0040], ¶ [0048-0049]).
LAUFER (US 2015/0244842 A1), LECUYER (US 2020/0272493 A1), ISHII (US 2013/0250799 A1), and PARTHASARATHY (US 2015/0358434 A1) disclose performing an action on a packet based on the packet matching identifiers of a rule of a plurality of rules, wherein the plurality of rules have a different priorities. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S. WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANNAH S WANG/Primary Examiner, Art Unit 2454